DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species 1 in the reply filed on 12/29/20 is acknowledged.  The traversal is on the ground(s) that, in both species, the patio umbrella fastener is inserted into a table aperture and connects to a band clamp (Remarks at 2).  This is not found persuasive because, even if two systems with structurally different mechanisms both share a single common component and are similarly positioned with respect to a table, these similarities do not obviate the structural differences that justify identifying the two systems as distinct species. The requirement is still deemed proper and is therefore made FINAL. Claims 4-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species,1 there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 & 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindblom (5934634).  
Regarding claim 1, Lindblom teaches a system comprising a band clamp (16-17) having a band (17), the band clamp comprising a handle (i.e., ridges labeled “A” in Fig. 2 Annotated) disposed on a surface of the band, and a sliding portion (16) disposed within the band to reciprocally move inside the band in response to a manipulation of the handle to reduce or expand a circumference of the band clamp (col. 2, lines 49-51); and a patio umbrella fastener (B) disposed below the band clamp to be inserted into a table aperture of a patio table (note that 9 is capable of being inserted into an appropriately sized table aperture) and to receive (via hole “C”) a pole (2) of a patio umbrella (5) therein, such that the patio umbrella is stabilized.  
Regarding claim 3, Lindblom teaches a patio umbrella fastener (B) that forms a tapered edge to fit into any size of the table aperture (see Fig. 2).  
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silberman (3726522).  Silberman teaches a system comprising a band clamp (4-5) having a band (5), the band clamp comprising a handle (56) disposed on a surface of the band, and a sliding portion (4) disposed within the band to reciprocally move inside the band in response to a manipulation of the handle to reduce or expand a circumference of the band clamp (col. 4, lines 9-17); and a patio umbrella fastener (13) disposed below the band clamp to be inserted into a table aperture of a patio table (note that 13 is capable of being inserted into an appropriately sized table aperture) and to receive (via hole in 13 - see Fig. 1) a pole of a patio umbrella therein (implied by Fig. 1), such that the patio umbrella is stabilized.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lindblom (5934634) in view of Jipp (20020073902).  Lindblom teach(es) the structure substantially as claimed, including a patio umbrella fastener (B) that further comprises a top portion (i.e., upper half of B) to receive the band clamp (16-17); and a bottom portion (i.e., lower half of B); but fail(s) to teach abrasive strips.  However, Jipp teaches the inclusion, on a portion of a fastener that engages a second component (70), of a plurality of abrasive strips (76) disposed thereon to prevent the fastener from movement in response to an external force when the bottom portion is contacting the second component.  It would have been obvious to one of ordinary skill in the art to add abrasive strips, as taught by Jipp, to the bottom portion of Lindblom, in order to prevent extraneous movement between the patio umbrella fastener and a component (6) engaged therewith.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W ING whose telephone number is (571)272-6536.  The examiner can normally be reached on M-F 8:30 a.m. - 5 p.m.. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/MATTHEW W ING/Primary Examiner, Art Unit 3637


    
        
            
        
            
        
            
    

    
        1 Claim 4 recites a gasket and external threads; and claim 5 recites a washer.  These recitations only read upon 222a, 223, & 224 in Fig. 3, corresponding to non-elected Species 2.